Case 2:20-cv-05099-JMV-MF Document 33 Filed 05/28/21 Page 1 of 1 PageID: 112




                                                       DAVID M. ESKEW
                                                       (646) 970-7342 (direct dial)
                                                       deskew@aellaw.com
                                                       aellaw.com

                                                       256 Fifth Avenue, 5th Floor
                                                       New York, New York 10001




                                            May 28, 2021

By ECF

Hon. John Michael Vazquez
U.S. District Court
District of New Jersey
Frank Lautenberg Post Office & U.S. Courthouse
2 Federal Square
Newark, New Jersey 07102

      Re:   Xin Yue v. Stewart Lor, 20-CV-5099 (JMV) (MF)

Dear Judge Vazquez:

      This letter is filed to advise the Court that Stewart Lor has recently
retained our firm to represent him in connection with the above-referenced civil
case. Mr. Lor and prior counsel have executed a proposed consent order for
substitution of counsel, which is annexed to this letter. Mr. Lor, prior counsel
and our Firm respectfully request that Your Honor sign the proposed order
substituting counsel.

      We thank you for your consideration of this request.


                                            Respectfully,

                                            Abell Eskew Landau LLP



                                            By: David M. Eskew
                                            Counsel for Stewart Lor




                  deskew@aellaw.com │ (646) 970-7342 │ aellaw.com
